 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Association, and the Intervenor signed an agreement terminatingthe individual contract between the Employer and the Intervenor,and binding the Employer to the existing conference agreement whichcovered the association-wide unit.The Employer has continuedto be a member of the Association and to be bound by association-widecontracts .3The Petitioner filed its petition on October 31, 1951.Sine( joining the Association, the Employer has been bound by three-successive association wide contracts.Two of these were signed beforethe Petitioner made its rival claim of representation.The Employer'sinclusion in the association-wide unit under the terms of these twoagreements has extended over approximately 19 months.We believethat this is a sufficiently long period to preclude the establishmentnow of a single employer unit .4We find that the Petitioner's proposedunit is inappropriate.We shall therefore dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.9The Employer and the Intervenor do not claim that the existing association-widecontract,which will not expire until December 31, 1952, is a bar.4 InThe Manufacturers'Protective&Development Association(Consolidated Iron-SteedManufacturing Company, Taylor andBoggisDivision),95 NLRB 1059,issued August 13,1951, a union-security election case involving the same Employer,a majority of the Boarddirected an election in a single employer unit, holding that a one year history`of association-wide bargaining was too brief to make this broader unit the only appropriate one.At thepresent time, however, this bargaining history has extended over almost 2 yearsKENOSHA AUTOTRANSPORTCORPORATIONandTRUCKDRIVERS UNION,LOCAL654)INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,AFL,PETITIONER.Case No. 9-RC-1430.March 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1 The Employer'smotion to dismiss is granted for reasons hereinafter stated.98 NLRB No. 85. KENOSHA AUTO TRANSPORT CORPORATION4832.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner seeks to represent a unit consisting of all office andclerical employees at the Employer's terminal in Springfield, Ohio:The Employer as the basis for its motion to dismiss contends that theonly appropriate unit consists of all office and clerical employees ofthe employer members of an association in the Springfield, Ohio,,area 3From 1937 to 1947 the Employer and the Petitioner have had col-lective bargaining agreements covering the truck drivers -and yard-men of this Employer. Beginning with 1947 there was created aninformal association of employers,4 all of whom are engaged in thesalve business with terminals at Springfield.Since 1947 these em-ployers have negotiated jointly with the Petitioner concerning wagesand working conditions for all their truck drivers and yardmen andhave executed contracts embodying their agreements.The last con-tracts expire in February and March 1952.There is no history of collective bargaining covering the clericalemployees of the Employer or the clerical employees of the otheremployer-members of the Association.The clerical employees of the Employer, herein sought, are engagedin general clerical work including work on payrolls, attendance rec-ords, freight records, billing, accounts receivable, loss and damagerecords, and workmen's- compensation.They work in one room andare under supervision separate from that of the drivers and yardmen.However, like the drivers and yardmen, they are hourly paid, receivecomparable wages, and enjoy the same benefits.It is clear that for at least 5 years the members of the informalAssociation have participated in joint bargaining negotiations as todrivers and yardmen and have adopted contracts resulting from suchnegotiations.Under these circumstances, we find that the participat-ing employers have manifested a desire to be bound in their labor rela-tions generally by joint rather than individual action.Thus, an estab-lished pattern of multiemployer bargaining exists, which, in accord-2Employer,an Ohio corporation having Its principal offices In Kenosha,Wisconsin,isengaged in the sale of transportation services of new motor vehicles and operatesterminals in 11 States.The only terminal herein involved is at Springfield.sAt the hearing, the Employer took an alternative position, that If the Board should,Ind a single employer unit appropriate, the Board should refuse to allow the Petitioner torepresent the clerical employees on the ground of the confidential nature of their workwith reference to the other employees represented by the Petitioner.-Because of ourholding herein,we find It unnecessary to consider the Employer's alternative position onthe unit issue.4The members of the Association are : The Employer,Howard Sober, Inc., Fugate &Girton Drive-A-Way Co, and United Transports, Inc. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDante with our prior decisions,5 controls the type of unit appropriatefor the office and clerical employees.Accordingly, we find that a multiemployer unit consisting of theoffice and clerical employees of the four employer members namedherein, constitutes an appropriate unit for purposes of collective bar-gaining and that a unit limited to the office and clerical employees ofa single employer is inappropriate.We shall therefore dismiss thepetition.OrderIT IS HEREBY ORDEREDthat the petitionherein,beanditherebyis,dismissed.5 Columbia Pictures Corporation,84 NLRB 647;Columbia Marble Company,89 NLRB1482;Port Angeles Automobile Dealers Association,91 NLRB No.206; cf.Alabama PowerCompany,93 NLRB No. 190.BELKNAP HARDWARE & MANUFACTURING COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFL, PETI-TIONER.Case No. 9-RC-1168.March 10, 1952Supplemental Decision and OrderOn September 13, 1951, pursuant to a Decision and Direction ofElection issued by the Board,' an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Ninth Region among the employees in the unit found to beappropriate.Upon completion of the election, a tally of ballots wasissued and duly served upon the parties.The tally shows that ofapproximately 522 eligible voters. 513 cast ballots, of which 131 werefor the Petitioner, 351 against the Petitioner, and 31 were challenged.Thereafter, the Petitioner filed timely objections to the election.On December 10, 1951, the Regional Director issued his report on objec-tions to the election, in which he recommended that a hearing beordered to resolve the issues of fact raised by the objections.There-after, in conformity with a Board order, a hearing was held beforeLloyd R. Fraker, hearing officer, on January 15, 1952.The hearingofficer issued no report.The Employer filed a timely brief followingthe hearing.The Petitioner's chief objection 2 is that the Employer interferedwith the election by making an antiunion speech on company time andproperty on the morning of the election, while denying the Union anequal opportunity to address the employees.196 NLRB 157.2The Petitioner also objected to the election on the ground that sample ballots whichhad been posted on the bulletin boards had been defaced with knowledge of the Em-ployer.As the Union's representative stated at the hearing that no evidence would beadduced in support of this objection,it will not be further considered.98 NLRB No. 88.